Citation Nr: 1219990	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)), to include anxiety, depression, paranoia, bipolar disorder, schizoaffective disorder, delusions and mood disorder.

2.  Entitlement to service connection for PTSD.   

3.  Entitlement to service connection for gastrointestinal disability.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for sleep disability.

6.  Entitlement to service connection for neurological disability.

7.  Entitlement to service connection for headache disability.



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from July 1986 to July 1989 with additional service in the reserves and was ordered into active duty reportedly from December 1990 to June 1991, and from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2006.  A statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.  The Veteran appeared at a Decision Review Officer (DRO) hearing in July 2008.  A transcript is of record.    

On a form received in April 2008, the Veteran checked the appropriate lines to indicate that he wanted a local hearing with a DRO and a Board videoconference hearing.  In a handwritten notation, it appears to the Board that he ranked the hearings by order of preference when he designated numerals 1 and 2, respectively.  On substantive appeal received in April 2008, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, he specified that he wanted a Board video conference hearing.  By letter dated in February 2012, the Veteran was notified that a hearing was scheduled for April 2012.  However, by statement received in March 2012, the Veteran's representative withdrew the request for a Board hearing.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A March 2006 VA treatment record shows that the Veteran had delusions.  Also, at the July 2008 DRO hearing, the Veteran testified to having a mood disorder.  Accordingly, the issue of entitlement to acquired psychiatric disability has been redescribed as reflected on the first page of this decision.  

A pension claim has been raised by the record (specifically by telephone conversation noted in a January 2010 report of general information), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the Veteran's assertion that he had service in the Southwest Asia theater of operations.  On a claim received in October 2005, he stated that during active service from January 1991 to June 1991, he was stationed in the Gulf.  In a statement received in February 2006, the Veteran claimed he was in Kuwait from January 1991 to June 1991.  In a statement received in November 2006, he stated that he was on temporary duty in Riyadh, Saudi Arabia for a week.  A DD FORM 214 of record shows that from March 2003 to May 2003, he was stationed in Jordan, which is not recognized as the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  The claims file as it stands shows a number of RO requests for service verification, but the results are unclear.  In order to fully assist the Veteran and to ensure  accurate service information, further action is necessary. 
  
Regarding the service connection claim for acquired psychiatric disability, an April 1989 report of medical history reveals that the Veteran marked the appropriate line to confirm past/current histories of depression or excessive worry, and nervous trouble of any sort.  Various private and VA treatment records altogether show that the Veteran had been seen post service for anxiety, depression, paranoia, bipolar disorder, and schizoaffective disorder.  Regarding the Veteran's service connection claim for headache disability, an October 1986 service treatment record shows that the Veteran was seen for headaches.  A March 2005 initial evaluation form from Antoinette Young, LCSW shows a complaint of headaches post service.

As for the other issues, in a claim received in October 2005, the Veteran reported having gastrointestinal disability, fatigue, sleep disability and neurological disability since June 2003.  In a December 2006 VA treatment record, the Veteran reported that within six months of his return from deployment in Jordan (summer 2003), he began noticing low mood, restless sleep, difficulty concentrating and fatigue.  The Board notes that the Veteran is competent to report symptoms he experienced.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding post service treatment records for service connection for gastrointestinal disability, a July 2006 VA treatment record shows a diagnosis of diarrhea.  Regarding sleep disability, an April 2005 private treatment record authored by Edward Pierson, M.D. shows that the Veteran was taking medication to promote sleep.  With in-service treatment and reports of in-service symptoms, coupled with post service treatment and reports of symptoms, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran had been afforded a VA psychiatric examination in October 2005.  However, no nexus opinion was provided by the VA examiner. 

Additionally, it should be noted that during the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  An October 2005 VA treatment record and July 2008 DRO hearing testimony reveal that preparing for chemical attacks in Jordan was the Veteran's stressor.  The DD 214 provides that the Veteran's military occupational specialty was that of a chemical operations specialist. 

Also, it appears to the Board that there may be outstanding private treatment records.  July 2005 and August 2005 private records from Antoinette Young, LCSW reveal that the Veteran had been seeing a Doctor Vasilinko.  In a statement received in November 2006, the Veteran stated that he has a psychologist (D.M.) located at the Veterans Service in Pittsburgh, Pennsylvania.  Additionally, at the July 2008 DRO hearing, the Veteran testified to visiting the psychiatric ward at the Broward County Hospital while in service.  Records from the above-mentioned visits are not associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request verification of all of the Veteran's service, to specifically include any duty in the Persian Gulf theater of operations.  Any suggested follow-up action to obtain such information should be taken, and the results should be documented in the claims file.  

2.  Appropriate action should be taken to obtain private treatment records from a Dr. Vasilinko (as noted in 2005 records from Antoinette Young, LCSW); Veterans Service in Pittsburgh, PA; and the Broward County Hospital (as mentioned at the July 2008 DRO hearing). 

3.  After completion of the above, the Veteran should then be scheduled for another VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  The examiner should clearly report all psychiatric disorders diagnosed on examination.  The examiner should then respond to the following:

a)  If the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to:

    1)  fear of hostile military action, or 
    2)  preparing to deal with chemical attacks in Jordan (to include an opinion as to the sufficiency of such claimed stressor). 

b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability was manifested during service or is otherwise causally related to service, to include psychiatric symptomatology noted during service. 

A rationale should be furnished for all opinions. 

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current gastrointestinal disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should 
      respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current gastrointestinal disability is causally related to service?  

A rationale should be provided.

5.  The Veteran should further be afforded an appropriate VA examination to determine the nature, extent and etiology of any current fatigue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current fatigue is causally related to service?  

A rationale should be provided.

6.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current sleep disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current sleep disability is causally related to service?  

A rationale should be provided.

7.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current neurological disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current neurological disability is causally related to service.  

A rationale should be provided.

8.  The Veteran should further be afforded an appropriate VA examination to determine the nature, extent and etiology of any current headache disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should 
      respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current headache disability is causally related to service? 

A rationale should be provided.

9.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


